t c memo united_states tax_court nvard balyan petitioner v commissioner of internal revenue respondent docket no filed date nvard balyan pro_se christopher j richmond and linette b angelastro for respondent memorandum findings_of_fact and opinion ashford judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure for the taxable_year the issues for decision after a 1unless otherwise indicated all section references are to the internal continued concession are whether petitioner is entitled to deduct expenses she reported on her schedule c profit or loss from business in amounts greater than those respondent allowed and is liable for the accuracy-related_penalty we resolve both issues in favor of respondent findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california at the time the petition was filed with the court petitioner emigrated to the united_states from armenia in she is a registered nurse with experience in hospice care having received nursing degrees from educational institutions in armenia and in california in and respectively continued revenue code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure 2on her federal_income_tax return in addition to reporting wage income that was reflected on two forms w-2 wage and tax statement issued to her petitioner reported wage income that was reflected on three forms w-2 issued to her daughter and wage income not reflected on a form_w-2 in the notice_of_deficiency issued to petitioner for respondent adjusted her gross wages to agree with the amounts shown only on the forms w-2 issued to her at trial upon inquiry by the court petitioner stated that she did not contest respondent’s favorable adjustment in petitioner was employed by two different home health care companies and earned wages therefrom in addition she provided consulting services to unspecified hospice care providers as an independent_contractor during that year reporting items of income and expense therefrom as detailed below on a schedule c attached to her form_1040 u s individual_income_tax_return for return petitioner was also a shareholder in a california corporation md choice hospice inc md choice incorporated in in md choice was an s_corporation and petitioner was a shareholder in md choice at trial petitioner testified that consistent with its form_1120s u s income_tax return for an s_corporation for on which the parties stipulated that md choice reported items of expense and zero gross_receipts md choice did not provide any services in instead its activity was focused on obtaining its state licensure which it ultimately received in and fulfilling other preliminary requirements to provide hospice care services 3the parties further stipulated that md choice filed it sec_2014 form_1120s on date and it sec_2013 form_1120s on which it similarly reported items of expense and zero gross_receipts on date petitioner testified that these returns were prepared much earlier than their filing dates but their filing was delayed until after the notice_of_deficiency in this case was issued because she was working to resolve various issues with md choice’s other shareholder petitioner prepared and timely filed the return as relevant here on the attached schedule c petitioner reported gross_receipts of dollar_figure and total expenses of dollar_figure for a net_loss of dollar_figure the expenses consisted of dollar_figure for car and truck expenses dollar_figure for insurance dollar_figure for legal and professional services dollar_figure for office expense dollar_figure for repairs and maintenance dollar_figure for supplies dollar_figure for taxes and licenses dollar_figure for travel meals and entertainment dollar_figure for utilities and dollar_figure for other expenses including dollar_figure for cell phone expenses dollar_figure for internet expenses and dollar_figure for training expenses following an examination of the return respondent determined in pertinent part that most of petitioner’s schedule c deductions should be disallowed for lack of substantiation respondent also determined that a sec_6662 accuracy-related_penalty should be imposed the notice_of_deficiency mailed to petitioner on date reflects those determinations according to the notice petitioner did not establish that the remaining schedule c expenses of dollar_figure were paid_or_incurred during the taxable_year and that the expense s were ordinary and necessary respondent determined the 4petitioner was allowed schedule c deductions for car and truck expenses of dollar_figure other expenses cell phone of dollar_figure and office expense of dollar_figure accuracy-related_penalty because petitioner’s resulting underpayment_of_tax was attributable to one or more of the following n egligence or disregard of rules or regulations s ubstantial understatement of income_tax s ubstantial valuation misstatement overstatement t ransaction lacking economic_substance petitioner timely petitioned this court for redetermination of the deficiency and the penalty opinion i burden_of_proof in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed 503_us_79 292_us_435 this burden requires the taxpayer to demonstrate that the claimed deductions are allowable pursuant to some statutory provision and to substantiate the expenses giving rise to the claimed deductions by maintaining and producing adequate_records that enable the commissioner to determine the taxpayer’s correct liability sec_6001 116_tc_438 65_tc_87 aff’d per curiam 540_f2d_821 5th cir petitioner does not contend that the burden_of_proof should shift to respondent under sec_7491 nor has she established that the requirements for shifting the burden_of_proof have been met accordingly the burden_of_proof remains on petitioner see sec_7491 ii schedule c deductions sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 sec_1_162-1 income_tax regs whether an expense is deductible under sec_162 is a question of fact to be decided on the basis of all the relevant facts and circumstances 97_tc_613 citing 320_us_467 under the cohan_rule if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount the court may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude is of his or her own making see 39_f2d_540 2d cir see also 85_tc_731 in order for the court to estimate the amount of a deductible expense there must be some basis upon which an estimate may be made vanicek v commissioner t c pincite otherwise an allowance would amount to unguided largesse 245_f2d_559 5th cir the cohan_rule however is superseded--that is estimates are not permitted--for certain expenses specified in sec_274 such as travel including meals_and_lodging entertainment and listed_property including passenger_automobile expenses sec_274 sec_280f sec_1_274-5t temporary income_tax regs fed reg date flush language see 122_tc_305 instead these types of expenses are subject_to strict substantiation rules 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs supra these strict substantiation rules generally require the taxpayer to substantiate with adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place the expense was incurred the business_purpose of the expense and in the case of an entertainment expense the business relationship between the person entertained and the taxpayer sec_1_274-5t temporary income_tax regs fed reg date for listed_property expenses in addition to the time such expenses were incurred and their business_purpose the taxpayer must establish the amount of business use and the total use of such property id subpara i b fed reg substantiation by adequate_records requires the taxpayer to maintain an account book diary log statement of expense trip sheets or similar record prepared contemporaneously with the expenditure and documentary_evidence such as receipts or paid bills which together prove each element of an expenditure sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date on the schedule c attached to the return petitioner claimed a deduction for the following expenses totaling dollar_figure car and truck expenses insurance legal and professional services office expense repairs and maintenance supplies taxes and licenses travel meals and entertainment utilities and other expenses including cell phone internet and training expenses of these expenses respondent partially allowed deductions for car and truck expenses cell phone expenses and office expense the remaining expense deductions respondent disallowed in full the remaining car and truck expenses and the expenses for travel meals and entertainment cannot be estimated because they are subject_to the strict substantiation rules of sec_274 petitioner at trial offered no testimony or records or sufficient evidence to substantiate the respective amounts of these expenses the time and place these expenses were incurred and the business_purpose of these expenses petitioner’s testimony regarding any of the reported expenses was general to wit that she incurred various expenses relating to her hospice care endeavors in and that she provided various receipts and records to respondent during the examination of the return and she did not offer at trial any documentation such as receipts or invoices to substantiate any of the reported expenses thus we cannot even apply the cohan_rule as it relates to the schedule c expenses not subject_to the sec_274 strict substantiation rules because there is no foundation in the record before us for estimating the respective amounts petitioner accordingly has not established that she is entitled to schedule c deductions beyond what respondent has already allowed we sustain respondent’s determination that petitioner is entitled to schedule c deductions for car and truck expenses of dollar_figure other expenses cell phone of dollar_figure and office expense of dollar_figure 5it may be that petitioner incurred some of the reported schedule c expenses in her capacity as a coowner of md choice in when she was working to secure the proper operating licenses and satisfy other preliminary operating requirements at trial respondent additionally argued that on the basis of 345_f2d_901 4th cir and sec_195 because md choice was not a going concern and not performing any continued iii accuracy-related_penalty under sec_6662 we now address whether petitioner is liable for the sec_6662 accuracy-related_penalty various grounds for the imposition of this penalty are set forth in the notice_of_deficiency although only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one ground sec_1_6662-2 income_tax regs we need only address respondent’s claim that petitioner is liable for the sec_6662 accuracy-related_penalty on the ground that petitioner’s underpayment_of_tax for was attributable to a substantial_understatement_of_income_tax under sec_6662 for purposes of sec_6662 an understatement generally means the excess of the amount of tax required to be reported on the return over the amount shown on the return sec_6662 an understatement is substantial in the case of an individual if the understatement for continued activities in for which it was organized at the time any expenses relating to md choice were incurred such expenses cannot generate a current deduction for petitioner and a timely election can no longer be made to amortize them but instead must be capitalized and recovered over time once md choice begins to function however on the basis of the record before us we find that petitioner has not substantiated any expenses at all and thus we find it unnecessary to address this argument the taxable_year exceeds the greater of of the tax required to be shown on the return for that taxable_year or dollar_figure sec_6662 the commissioner bears the burden of production regarding a taxpayer’s liability for the accuracy-related_penalty and thus is required to come forward with sufficient evidence indicating that imposition of the penalty is appropriate see sec_7491 higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer bears the burden of proving through sufficient evidence that the commissioner’s penalty determination is incorrect see rule a welch v helvering u s pincite higbee v commissioner t c pincite respondent has discharged his burden of production by providing sufficient evidence that petitioner’s understatement of income_tax for exceeds the greater of of the tax that was required to be shown on the return or dollar_figure application of the accuracy-related_penalty may be avoided with respect to any portion of an underpayment if it is shown there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion see sec_6664 higbee v commissioner t c pincite the determination of 6respondent also demonstrated that petitioner acted negligently for because the record before us clearly shows see supra p that petitioner failed to keep accurate records to substantiate her claimed schedule c deductions see sec_1_6662-3 income_tax regs providing that negligence includes any failure by a taxpayer to keep adequate book and records or to substantiate items properly whether the taxpayer had reasonable_cause and acted in good_faith depends upon the pertinent facts and circumstances of a particular case sec_1_6664-4 income_tax regs we consider among other factors the experience education and sophistication of the taxpayer however the principal consideration is the extent of the taxpayer’s efforts to assess the proper tax_liability id see also higbee v commissioner t c pincite taking into consideration the taxpayer’s experience education and sophistication an honest misunderstanding of fact or law may indicate reasonable_cause and good_faith higbee v commissioner t c pincite citing remy v commissioner t c memo in addition reliance on professional advice may indicate reasonable_cause and good_faith if in the light of all the facts and circumstances such reliance was reasonable and the taxpayer acted in good_faith id pincite petitioner at trial appeared sincere and showed that her experience and sophistication regarding federal_income_tax matters is limited however she did not consult a tax professional and as a business owner she should be aware of the need for keeping accurate books_and_records for each business endeavor we cannot find in the record either evidence of a cognizable effort to assess her proper tax_liability or reasonable_cause for the error because the underpayment was by definition substantial we will sustain the penalty we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
